

EXHIBIT 10.4
Termination Agreement
of
Amended and Restated Advisory Agreement
This Termination Agreement (this “Agreement”) is entered into on this October 4,
2019, by and among Carter Validus Mission Critical REIT, Inc., a Maryland
corporation (the “Company”), Carter/Validus Operating Partnership, LP, a
Delaware limited partnership (the “Partnership”) and Carter/Validus Advisors,
LLC, a Delaware limited liability company (the “Advisor”).
Recitals
WHEREAS, the parties hereto have entered into that Amended and Restated Advisory
Agreement dated November 26, 2010, as amended by that First Amendment dated
March 29, 2011, that Second Amendment dated October 4, 2012 and that Third
Amendment dated November 25, 2014 (collectively, the “Advisory Agreement”);
WHEREAS, the Company and the Partnership are party to that Merger Agreement
dated April 11, 2019, by and among the Company, the Partnership, Carter Validus
Mission Critical REIT II, Inc., Carter Validus Operating Partnership II, LP and
Lightning Merger Sub, LLC (the “Merger Agreement”);
WHEREAS, as of the Closing Date (as defined in the Merger Agreement) which is
expected to be on or around October 4, 2019, the Company will merge with and
into Merger Sub (as defined in the Merger Agreement);
WHEREAS, such merger under the Merger Agreement would satisfy the definition of
“Change of Control” as provided in the Advisory Agreement;
WHEREAS, Section 4.02 of the Advisory Agreement provides each party hereto an
option to terminate the Advisory Agreement immediately upon a Change of Control
(as defined in the Advisory Agreement); and
WHEREAS, the parties hereto desire to terminate the Advisory Agreement effective
as of the Closing Date.
Agreement
NOW, THEREFORE, in consideration of the foregoing, the parties hereto agree as
the following which shall become effective as of the Closing Date:


1



--------------------------------------------------------------------------------




1.
Termination of Advisory Agreement. The Advisory Agreement shall be terminated
accordance with Section 4.02 and other applicable provisions thereof (the
“Termination”).
 
 
2.
Waiver of Termination Fees. Notwithstanding any applicable provisions set forth
in the Advisory Agreement, the Advisor waives any claim or right it has with
respect to any fees which the Advisor may be entitled to receive in connection
with the Termination, and other parties hereto acknowledges such waiver of the
Advisor.
 
 
3.
Governing Law. This Termination Agreement shall be construed and interpreted in
accordance with the laws of the State of Florida, and venue for any action
brought with respect to any claims arising out of this Termination Agreement
shall be brought exclusively in Hillsborough County, Tampa.
 
 
4.
Counterparts. This Termination Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which shall
constitute one instrument.
 
 
5.
Conflicts. In the event of a conflict between the provisions of this Termination
Agreement and the Advisory Agreement, the provisions of this Termination
Agreement shall control.

 
 
[Signature Page Follows]




2



--------------------------------------------------------------------------------





In Witness Whereof, the parties hereto have executed this Termination Agreement
as of the date first mentioned above for effectiveness as of the Closing Date.
 
 
 
 
CARTER VALIDUS MISSION CRITICAL REIT, INC.
 
 
 
By: /s/ Michael A. Seton
Michael A. Seton
Chief Executive Officer and President
 
 
 
CARTER/VALIDUS ADVISORS, LLC
 
 
 
By: /s/ Kay C. Neely
Kay C. Neely
Chief Financial Officer
 




CARTER/VALIDUS OPERATING PARTNERSHIP, LP
 
 By: Carter Validus Mission Critical REIT, Inc.
 




By: /s/ Michael A. Seton
Michael A. Seton
Chief Executive Officer and President
 
 



[Signature Page to Termination Agreement of Amended and Restated Advisory
Agreement]